 
 
III 
111th CONGRESS 
2d Session 
S. RES. 660 
IN THE SENATE OF THE UNITED STATES 
 
September 28, 2010 
Mr. Kaufman (for himself and Mr. Lugar) submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
Expressing support for a public diplomacy program promoting advancements in science, technology, engineering, and mathematics made by or in partnership with the people of the United States. 
 
 
Whereas science, technology, engineering, and mathematics are vital fields of increasing importance in driving the economic engine and ensuring the security of the United States; 
Whereas science, technology, engineering, and mathematics have played, and will continue to play, critical roles in helping to develop clean energy technologies, find lifesaving cures for diseases, solve security challenges, and discover new solutions for deteriorating transportation and infrastructure; 
Whereas the United States is recognized as an international leader in science, technology, engineering, and mathematics and a destination for individuals from all over the world studying in those fields; 
Whereas in partnership with countries and individuals across the globe, the people of the United States have made advances in science, technology, engineering, and mathematics that have advanced the knowledge and improved the condition of human beings everywhere; 
Whereas international scientific cooperation enhances relationships among participating countries by building trust and increasing understanding between those countries and cultures through the collaborative nature of scientific dialogue; 
Whereas partnerships between the people of other countries and the people of the United States are the most effective form of public diplomacy, helping to counter misconceptions based on fear, ignorance, and misinformation; 
Whereas consistent polling and scholarly research have shown that even countries that disagree with some aspects of United States foreign policy admire the leadership of the United States in science, technology, engineering, and mathematics; and 
Whereas international scientific cooperation has produced successful engagement and led to improved relations with countries that exhibited hostility to the United States in the past, including Russia and the People’s Republic of China: Now, therefore, be it  
 
That the Senate— 
(1)commends individuals and institutions that participate in and support advancements in science, technology, engineering, and mathematics, especially through international partnerships; 
(2)supports the Science Envoy Program as representative of the commitment of the United States to collaborate with other countries to promote the advancement of science and technology throughout the world based on issues of common interest and expertise; and 
(3)encourages the Secretary of State to establish a public diplomacy program that uses embassies of the United States and the resources of the Smithsonian Institution and other such institutions— 
(A)to establish engaging exhibits that provide examples of cooperation between institutions and the people of the United States and the institutions and people of the host country in the fields of science, technology, engineering, and mathematics; 
(B)to create fora for individuals working or conducting research in science, technology, engineering, and mathematics in the host country to discuss their work and the cooperation with the institutions and people of the United States and those of the host country; and 
(C)to encourage future cooperation and relationships with students around the world in science, technology, engineering, and mathematics. 
 
